On order of the Court, the application for leave to appeal the February 21, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. In addition to the defendant's claims, the Court of Appeals shall consider the discrepancy between the amount of sentence credit that the trial court awarded the defendant at sentencing and the judgment of sentence, which reflects no credit.